Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-7 and 9-21 of C. Lin et al., US 16/410,615 (May. 13, 2019) are pending.  Claims 11, 14, 15 and 17 to the non-elected Groups/species stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-7, 9, 10, 12, 13, 16 and 18-21 are under examination and stand rejected.  

Election/Restrictions 

Applicant previously elected of Group (I), (now claims 1-7, 9-13, 16 and 18-21) without traverse in the Reply to Restriction Requirement filed on December 6, 2021.  New claim 21 is added to the invention of Group (I).  Claims 14, 15 and 17 to the non-elected Groups stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Pursuant to the election of species requirement, Applicant elected without traverse, the following species appearing in [0128] of the specification.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The elected species was searched and found to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to those non-elected species cited in the §§ 102/103 rejections below.  MPEP § 803.02(III)(C)(2)).  In view of cited art, the election of species requirement is given effect and maintained as provisional.  Claim 11 is maintained as provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Withdrawal Claim Rejections - 35 USC § 112(d)

Rejection of claim 8 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of claim 1 upon which it depends is withdrawn in view of Applicant’s amendments and remarks.  As noted in the previous Office action, the claim 8 Formulae (I)-(IV) substituents R1 and R2 correspond to (RL)n of claim 1.  In the previous Office action, it was alleged that none of RA1, RA5 or RA7 (as recited in claim 8) fall within the scope of claim 1 RL.  

With respect to RA5 and RA7, claim 1 as amended now recites methyl ether and N(CH3)2 as alternatives for RL.  Applicant further argues that with respect to RA1, the claim 1 recitation of “combinations thereof” means that recited RL substituents can be combined to create larger substituents.  Thus with regard to RA1, Applicant argues that alkyl + fluorine = -CF3, therefore -CF3 is encompassed by RL.  Applicant’s argument is persuasive.  As such, the claim 8 compounds are encompassed by claim 1 and the rejection is withdrawn.  

Rejection of claims 9 and 10 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of its dependent claims is withdrawn for the same reasons given above for claim 8.

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1, 2, 4, 6 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by A. Adcock et al., 11 European Journal of Inorganic Chemistry, 1435-1445 (2017) (“Adcock”) is withdrawn in view of Applicant’s amendments.  The cited compound CRN 2093153-18-3 does not fall within the scope of the amended claims.  


Rejection of claims 1-4, 6 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by A. Pathak et al., 177 Journal of Inorganic Biochemistry, 266-275 (2017) (“Pathak”) is withdrawn in view of Applicant’s amendment.  Pathak compound B4 does not fall within the scope of the amended claims.  

Rejection of claims 1-4, 6, 7 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by V. Sharutin et al., 30 Russian Journal of Coordination Chemistry (Translation of Koordinatsionnaya Khimiya), 309-313 (2004) (“Sharutin”) is withdrawn in view of Applicant’s amendments.  The cited compound [Bi(O2CC6H4CH3-3)3] no longer meets claim 1 condition (4) as amended.  In this regard, note that deuterium (a hydrogen isotope and therefore not a heteroatom) is not interpreted as meeting the specification definition of “heteroalkyl”.  See above “Comment on § 112(d) in View of the Amendment” where F was interpreted as encompassed by “heteroalkyl”.  

Rejection of claims 8-10 under 35 U.S.C. 102(a)(2) as being anticipated by H. Stengel et al., WO 2018/158232 (2018) (“Stengel”) is withdrawn in view of Applicant’s amendment.  As discussed in the previous Office action, Stengel prophetically discloses the following compound.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Stengel at page 7.  Thus, a § 102 rejection similar to that made over Sharutin (i.e., a rejection based on deuterium/hydrogen substitution) as detailed in the previous Office action is not considered to apply.  


Claim Objections

Claim 9 is objected to on the grounds that it is dependent upon a higher numbered claim (i.e., claim 21) rather than a preceding claim as required.  Dependent claims must refer to preceding claims.  MPEP § 601.01(n), ¶6.18.  This objection can be overcome by renumbering claim 9 as new claim 22.  

Claim Rejections 35 U.S.C. 112(a) -- New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a).  MPEP § 2163.05(II); See, e.g., In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967); Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996).  The failure to meet the written description requirement of 35 U.S.C. 112(a) commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure.  MPEP § 2163.05.   

35 U.S.C. 112(a) Rejection of Claims 1-7

Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description one the grounds that the application as filed does not support the claim 1 amendment of:

wherein each R is independently  . . fluorine, . . . nitrile, and combinations thereof

The specification defines R as follows:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Specification at page 3, [0015]; see also, Id. at page 13, [0065].  No support is apparent in the application as filed with respect to “fluorine” and “nitrile” or “combinations thereof” (with respect to fluorine or nitrile) as identities for R.   See MPEP § 2163.05(B)(III); MPEP 2163.04(I); MPEP § 2163(II)(A).  Furthermore, the long listing of example compounds at specification pages 43-60 does not present any examples wherein R is either of fluorine or nitrile.  Specification at pages 43-60, [0080]-[0084].  

As such, the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims has been met.  MPEP 2163.04(I); MPEP § 2163(II)(A).  In this regard, note that a simple statement by the Examiner, such as ‘[a]pplicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See MPEP § 2163.04(I).   


35 U.S.C. 112(a) Rejection of Claims 1-7

Claims 1-7 are further rejected under 35 U.S.C. 112(a) as failing to comply with the written description one the grounds that the application as filed does not support the claim 1 amendment of:

and, if the 5-membered ring is directly bonded to Z3 and the 5-membered ring comprises a heteroatom, then a heteroatom is adjacent to the bond between LA and Z3

The rejection based on the same reasons given above.  That is, no support is apparent in the application as filed and Applicant has not pointed out where support may be found for the subject amendment.   See MPEP § 2163.05(B)(III); MPEP 2163.04(I); MPEP § 2163(II)(A).  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 


Interpretation of “heteroalkyl”

The term “heteroalkyl” is more carefully analyzed in view of the following claim 1 amendment.  

(4) n is at least 2 with two different RL, wherein at least one RL comprises a moiety selected from the group consisting of cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, aryl, heteroaryl, and nitrile, and the LA-(RL)n moiety is not symmetrical along the axis of Z3 and the atom from LA attaching to Z3

This amendment with respect to heteroalkyl is relevant to both withdrawal of the § 112(d) rejection and maintenance of the § 103 rejection.  The specification defines “heteroalkyl” as follows:

[0044] The terms "heteroalkyl" or "heterocycloalkyl" refer to an alkyl or a cycloalkyl radical, respectively, having at least one carbon atom replaced by a heteroatom. Optionally the at least one heteroatom is selected from O, S, N, P, B, Si and Se, preferably, O, S or N. Additionally, the heteroalkyl or heterocycloalkyl group is optionally substituted.  

Specification at page 8, [0044].  Under this specification definition, F may be broadly and reasonably interpreted as encompassed by the genus of “heteroalkyl”.  That is a fluoro (heteroatom) replacing the carbon of a methyl group.  MPEP § 2111.  


In view of this interpretation, regarding § 112(d), the following claim 21 compound m = 827, of the formula BiL3, still falls within the scope of claim 1:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


because the -F is interpreted as meeting the claim 1, condition (4) limitation of “heteroalkyl”.  

On the other hand, this interpretation requires that the § 103 rejection over H. Stengel et al., WO 2018/158232 (2018) (“Stengel”) be maintained as discussed in more detail below.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

§ 103 Rejection of Claims 1-7, 12, 13, 16, and 18-20 is Maintained

Rejection of claims 1-7, 12, 13, 16, and 18-20 under AIA  35 U.S.C. 103 as being unpatentable over H. Stengel et al., WO 2018/158232 (2018) (“Stengel”) is maintained for the reasons given in the previous Office action.  Applicant’s amendment does not obviate the rejection.  

In the previous Office action, it was reasoned that one of ordinary skill is motivated with a reasonable likelihood of success to structurally modify either of Stengel compounds A or B by replacing an ortho phenyl hydrogen with a methyl group so as to arrive at the following, proposed next-adjacent homolog of Stengel compound A, which is also a positional isomer of Stengel compound B.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Applicant argues that as amended, condition (4) requires at least one RL comprises a moiety selected from the group consisting of cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, aryl, heteroaryl, and nitrile, therefore claim 1 is patentable over Stengel.  This argument is not persuasive because “heteroalkyl” as interpreted above, still encompasses -F.  Thus, the proposed compound still falls within the scope of the claim 1 compounds.  

New Grounds for § 103 Rejection of Claims 1-7, 9, 10, 12, 13, 16, and 18-21

Claims 1-7, 9, 10, 12, 13, 16, and 18-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over H. Stengel et al., WO 2018/158232 (2018) (“Stengel”) for the following new grounds of rejection.  

The Prior Art

H. Stengel et al., WO 2018/158232 (2018) (“Stengel”)

Stengel teaches that metal complexes, in particular bismuth complexes have recently been shown to work efficiently as p-dopants in OLED devices. Stengel at page 2, lines 4-5.  Stengel teaches the use of a thin layer of a bismuth or gallium complex as a hole-injection layer in an OLED in order to efficiently lower the operating voltage of the OLED.   Stengel at page 2, lines 18-22.  


Stengel further teaches:

an organic electroluminescent device comprising: a cathode; an anode; at least one emitting layer arranged between the cathode and the anode; at least one hole-transport layer arranged between the anode and the at least one emitting layer; and at least one hole-injection layer arranged between the anode and the at least one hole-transport layer, where the at least one hole-injection layer comprises at least 90% by weight, based on the total weight of the hole-injection layer, of at least one bismuth or gallium complex.

Stengel at page 2, line 26 to page 3, line 3.  Stengel further teaches that:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

Stengel at page 6, lines 20-25.   With respect to variable R, Stengel teaches that:

More preferably, R is on each occurrence, identically or differently, H, F, a straight-chain alkyl group having 1 to 10 C atoms, where one or more H atoms in the straight-chain alkyl group may be replaced by F.

Stengel at page 6, lines 12-15.  


Stengel teaches several examples of suitable bismuth complexes for use in the organic electroluminescent device in the hole-injection layer, including the following two complexes (designated here as A and C).


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Stengel at pages 7-8.  In Stengel Example 1, compound C is used as the hole injection layer in a device having the following layer structure: substrate / hole-injection layer (HIL) / hole-transport layer (HTL) and finally a cathode. Stengel at pages 47-51.  Stengel teaches that the example devices comprising compound C are hole only devices comprising a hole-injection layer according to the invention or according to the prior art. Stengel at page 50, lines 29-31.  Stengel teaches that a hole-injection layers consisting of HIM1 lead to a decrease in the operating voltage, which is comparable (V1 vs. E4) or even better (V2 vs. E5) than the operating voltage obtained when a hole-injection layer consisting of HATCN is used. Stengel at page 50-51, lines 33-2.  Stengel further teaches that the operating voltage obtained with a hole-injection layer consisting of HIM1 is comparable with the operating voltage obtained with a p-doped layer (V3 in comparison with E1-E4), whereas only one evaporation source is needed for the manufacture of the devices corresponding to E1-E4 instead of two evaporation sources for the manufacture of the device corresponding to V3.  Stengel at page 51, lines 2-6.  


Stengel compounds A and C differ from claim 1 only in that they do not meet the conditional limitation of:

(4) n is at least 2 with two different RL, wherein at least one RL comprises a moiety selected from the group consisting of cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, aryl, heteroaryl, and nitrile, and the LA-(RL)n moiety is not symmetrical along the axis of Z3 and the atom from LA attaching to Z3

Instant Claims 1-7, 9, 10, 12, 13, 16, and 18-21 Are Obvious Stengel

Claims 1-7, 9, 10, 12, 13, 16, and 18-21 are obvious over Stengel for the following reasons. Respecting compound claims 1-7, 9, 10, 20 and 21, one of ordinary skill is motivated with a reasonable likelihood of success to select Stengel compound C for further development in view of Stengel’s specific disclosure of its use in a hole injection device.  See MPEP § 2143(B) (discussing “lead compound cases” in Examples 9-11); see also, MPEP § 2143(B), Example 11 (citing Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 91 USPQ2d 1018 (Fed. Cir. 2009) a ‘restrictive view of the lead compound test would present a rigid test similar to the teaching-suggestion-motivation test that the Supreme Court explicitly rejected in KSR’).  

One of ordinary skill in the art is further motivated with a reasonable likelihood of success to structurally modify Stengel compound C by replacing one of the trifluoromethyl groups with a fluoro group to arrive at the following proposed compound.  


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


One of ordinary skill in the art is motivated to make the proposed structural modification view of Stengel’s teaching that “[m]ore preferably, R is on each occurrence, identically or differently, H, F, a straight-chain alkyl group having 1 to 10 C atoms, where one or more H atoms in the straight-chain alkyl group may be replaced by F” in further view of Stengel’s specific teaching of a fluoro substituent at the subject position in compound.  The obviousness rational is simple substitution of one known element (i.e., fluoro) for another (trifluoromethyl) to obtain predictable results.  MPEP 2143(I)(B); see also, MPEP 2143(I)(B) (Example 9) (citing Eisai Co. Ltd. v. Dr. Reddy’s Labs., Ltd., 533 F.3d 1353, 87 USPQ2d 1452 (Fed. Cir. 2008).  

The above-proposed compound meets claim 1, condition (4) (wherein either of -CF3 or -F meet the limitation of “heteroalkyl”) as well as each and every chemical-structure limitation of dependent claims 2-7, 9, 10, 12, 13, 16, and 18-21.  

For example, the proposed compound corresponds to the claim 21 compound LA2450, where LA is based on Formula VII (m = 818, i = 2450).  The above-proposed compound also corresponds to claim 9 compound L6185, were LBj = LB1 (i.e., Z1 = O and Z2 = O).  

Note also that with respect to claim 5, the proposed compound meets the limitation “wherein LA is a benzene, n is at least 1, and a sum of Hammett constant for the substituents RL is larger than 0.50 and smaller than 1.20”.  That is the sum of Hammett constants for the proposed compound is 0.43 (m-CF3) + 0.337 (m-F) = 0.767.  See D. McDaniel et al., 23 Journal of Organic Chemistry, 420-427 (1958) (page 425, Table VII data).   

In view of the foregoing, each and every limitation of compound claims 1-7, 9, 20 and 21 is met by the proposed compound, which claims are therefore obvious in view of Stengel.  

With respect to device claims 12, 13, 16, 18, and 19, one of ordinary skill in the art is motivated to employ the proposed compound in the following OLED device taught by Stengel, in the hole injection layer:  

an organic electroluminescent device comprising: a cathode; an anode; at least one emitting layer arranged between the cathode and the anode; at least one hole-transport layer arranged between the anode and the at least one emitting layer; and at least one hole-injection layer arranged between the anode and the at least one hole-transport layer, where the at least one hole-injection layer comprises at least 90% by weight, based on the total weight of the hole-injection layer, of at least one bismuth or gallium complex.

Stengel at page 2, line 26 to page 3, line 3.  One of ordinary skill is so motivated because that is the very purpose Stengel teaches for the disclosed bismuth complexes.  Upon such practice, one of ordinary skill in the art arrives at each and every limitation of claims 12, 13, 16, 18, and 19, which are therefore obvious pursuant to § 103.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over D. Senevirathna et al., 23 Chemistry - A European Journal, 8171-8175 (2017) (“Senevirathna”)

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D. Senevirathna et al., 23 Chemistry - A European Journal, 8171-8175 (2017) (“Senevirathna”).  

Senevirathna discloses [Bi(2-TDT)3], compound 6 indexed by CAS as RN = 2098634-01-4.  See Senevirathna, Supplementary material “Bismuth tris(thiophene-2-carbodithioate) [Bi(2-TDT)3] (6)”.  


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
[Bi(2-TDT)3], compound 6.

See also, CAS Abstract and Indexed Compounds, D. Senevirathna et al., 23 Chemistry - A European Journal, 8171-8175 (2017).  Compound 6 meets each and every limitation of claim 1, according to condition (1):

(1) LA comprises at least one 5-membered ring and, if the 5-membered ring is directly bonded to Z3 and the 5-membered ring comprises a heteroatom, then a heteroatom is adjacent to the bond between LA and Z3

As such, compound 6 anticipates claim 1.  Compound 6 also meets the additional structural limitations (and anticipates) claims 3, 4, and 6.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622